- Midland National Life Insurance Company LiveWell Variable Annuity Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Supplement dated October 18, 2016 to the Prospectus Dated May 1, 2016 This Supplement describes important changes that are being made to the investment options available under your Contract. Please read this Supplement carefully and retain it with your Prospectus for future reference. With respect to the Ivy Variable Insurance Portfolios, this supplement will alter the prospectus for the flexible premium deferred variable annuity contract listed above in the following manner: On page one of the prospectus the reference to Ivy Funds Variable Insurance Portfolios, trust name, has changed to Ivy Variable Insurance Portfolios effective September 30, 2016. On page two and three of the prospectus, under Separate Account Investment Options, the following name changes were effective September 30, 2016. Old Name New Name Ivy Funds VIP Asset Strategy Ivy VIP Asset Strategy Ivy Funds VIP Balanced Ivy VIP Balanced Ivy Funds VIP Dividend Opportunities Ivy VIP Dividend Opportunities Ivy Funds VIP Energy Ivy VIP Energy Ivy Funds VIP Global Bond Ivy VIP Global Bond Ivy Funds VIP Global Growth Ivy VIP Global Growth Ivy Funds VIP Global Natural Resources Ivy VIP Global Natural Resources Ivy Funds VIP Growth Ivy VIP Growth Ivy Funds VIP High Income Ivy VIP High Income Ivy Funds VIP International Core Equity Ivy VIP International Core Equity Ivy Funds VIP Mid Cap Growth Ivy VIP Mid Cap Growth Ivy Funds VIP Science and Technology Ivy VIP Science and Technology Ivy Funds VIP Small Cap Growth Ivy VIP Small Cap Growth Ivy Funds VIP Small Cap Value Ivy VIP Small Cap Value Under APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS all references to the Ivy funds is hereby deleted and replaced with the following effective September 30, 2016. Ivy Variable Insurance Portfolios Ivy VIP Asset Strategy Seeks to provide total return. Ivy Investment Management Company Ivy VIP Balanced Seeks to provide total return through a combination of capital appreciation and current income. Ivy Investment Management Company Ivy VIP Dividend Opportunities Seeks to provide total return. Ivy Investment Management Company Ivy VIP Energy Seeks to provide capital growth and appreciation. Ivy Investment Management Company Ivy VIP Global Bond Seeks to provide a high level of current income. Capital appreciation is a secondary objective. Ivy Investment Management Company Ivy VIP Global Growth Seeks to provide growth of capital. Ivy Investment Management Company Ivy VIP Global Natural Resources Seeks to provide capital growth and appreciation. Ivy Investment Management Company Ivy VIP Growth Seeks to provide growth of capital. Ivy Investment Management Company Ivy VIP High Income Seeks to provide total return through a combination of high current income and capital appreciation Ivy Investment Management Company Ivy VIP International Core Equity Seeks to provide capital growth and appreciation. Ivy Investment Management Company Ivy VIP Mid Cap Growth Seeks to provide growth of capital. Ivy Investment Management Company Ivy VIP Science and Technology Seeks to provide growth of capital. Ivy Investment Management Company Ivy VIP Small Cap Growth Seeks to provide growth of capital. Ivy Investment Management Company Ivy VIP Small Cap Value Seeks to provide capital appreciation. Ivy Investment Management Company Under APPENDIX C – CONDENSED FINANCIAL INFORMATION the following name changes are effective September 30, 2016. Old Name New Name Ivy Funds VIP Asset Strategy Ivy VIP Asset Strategy Ivy Funds VIP Balanced Ivy VIP Balanced Ivy Funds VIP Dividend Opportunities Ivy VIP Dividend Opportunities Ivy Funds VIP Energy Ivy VIP Energy Ivy Funds VIP Global Bond Ivy VIP Global Bond Ivy Funds VIP Global Growth Ivy VIP Global Growth Ivy Funds VIP Global Natural Resources Ivy VIP Global Natural Resources Ivy Funds VIP Growth Ivy VIP Growth Ivy Funds VIP High Income Ivy VIP High Income Ivy Funds VIP International Core Equity Ivy VIP International Core Equity Ivy Funds VIP Mid Cap Growth Ivy VIP Mid Cap Growth Ivy Funds VIP Science and Technology Ivy VIP Science and Technology Ivy Funds VIP Small Cap Growth Ivy VIP Small Cap Growth Ivy Funds VIP Small Cap Value Ivy VIP Small Cap Value A corresponding name change is hereby made throughout the prospectus and Statement of Additional Information (SAI). * * * If you have any questions, please call the Customer Service Center toll-free at 1-866-747-3421, or write the Customer Service Center at, Midland National Life Insurance Company, P.O. Box 758547, Topeka, Kansas, 66675-8547. Please retain this supplement for future reference.
